FOR IMMEDIATE RELEASE Contact: Greg Steffens, President February 2, 2010 (573) 778-1800 SOUTHERN MISSOURI BANCORP REPORTS PRELIMINARY SECOND QUARTER RESULTS ANNOUNCES DIVIDEND OF $0.12 PER SHARE Poplar Bluff, Missouri - Southern Missouri Bancorp, Inc. (“Company”) (NASDAQ: SMBC), the parent corporation of Southern Bank (“Bank”), today announced preliminary results of net income available to common shareholders for the second quarter of fiscal 2010 of $1.0 million, an increase of $183,000, or 21.4%, as compared to $853,000 in net income available to common shareholders earned during the same period of the prior fiscal year. Second quarter earnings were $0.50 per diluted common share, an increase of 25.0%, as compared to $0.40 per diluted common share earned during the same period of the prior fiscal year.For the first six months of fiscal 2010, net income available to common shareholders totaled $2.1 million, an increase of $318,000, or 17.9%, as compared to $1.8 million in net income available to common shareholders for the same period of the prior fiscal year.Per diluted common share, earnings for the first six months of fiscal 2010 were $1.01, an increase of 23.2% as compared to $0.82 per diluted common share for the same period of the prior fiscal year. Before an effective dividend on preferred shares of $127,000, net income for the quarter ended December 31, 2009, was $1.2 million, an increase of $276,000, or 31.0%, compared to the same period of the prior fiscal year.The increase was due primarily to the inclusion in the prior period of a $375,000 charge to record the other-than-temporary impairment (OTTI) of the Company’s investment in a pooled trust preferred security, with no corresponding charge in the current period.Compared to the same period of the prior year, the second quarter of fiscal 2010 showed an increase in net interest income of $587,000, or 17.0%; noninterest income was up $551,000, or 229.6%, due primarily to the previous quarter’s aforementioned OTTI charge; provisions for loan losses increased $110,000, or 55.0%; and noninterest expense was up $729,000, or 33.0%, primarily as a result of additional expenses attributable to the July 2009 acquisition of four new branches in Arkansas.For the six months ended December 31, 2009, the Company paid an effective dividend of $255,000 on preferred shares and earned net income of $2.4 million.This increase of $539,000, or 29.7%, from the same period of the prior fiscal year was primarily due to the inclusion in the prior period of the aforementioned $375,000 OTTI charge for a pooled trust preferred security, and a $304,000 OTTI charge to record the impairment of the Company’s investment in Freddie Mac preferred stock.Compared to the same period of the prior year, net interest income for the first six months of fiscal 2010 was up $1.2 million, or 17.4%; noninterest income was up $919,000, primarily due to the aforementioned OTTI charges; provisions for loan losses were down $80,000, or 13.3%; and noninterest expense was up $1.9 million, or 44.2%, primarily due to expenses attributable to the acquisition and operation of the new branch locations. Dividend Declared: The
